Citation Nr: 0610304	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-30 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In October 2004, the veteran failed 
to show for his video hearing.  In February 2005, the Board, 
among other things, remanded the veteran's appeal for further 
evidentiary development.

The Board takes this opportunity to inform the veteran that 
service connected compensation is available to veterans who 
served in Vietnam, who are presumed to have been exposed to 
Agent Orange, and who have developed type II diabetes 
mellitus.  Before compensation benefits may be awarded to 
such a veteran, that individual must file a written claim of 
entitlement for that benefit with VA.


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable inservice 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the November 
2002 VA correspondence, prior to the July 2003 rating 
decision, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  The record shows that the appellant has had 
ample opportunity to submit pertinent evidence in support of 
his claim.  

As to the United States Court of Appeals for Veterans Claims 
(Court) March 3, 2006, holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), to the extent that VA has failed to fulfill any duty 
to notify the veteran how ratings and effective dates are 
assigned, that error is harmless in light of the outcome 
discussed below.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Additionally, the record shows that VA obtained and 
associated with the record all available service personnel 
records and medical records as well as all identified and 
relevant postservice records, including all of his treatment 
records from the West Haven VA Medical Center.  

As to verifying the veteran's stressors, via requests to the 
National Personnel Records Center (NPRC) VA has obtained his 
personnel records and all other documentation that could 
verify the claimed stressors.  Moreover, following the 
February 2005 Board remand, VA supplied the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) with 
a detailed statement of the veteran's stressors and asked 
them if they could verify them.  Thereafter, USASCRUR 
notified VA that his stressors could not be verified.

The Board notes that, while VA treatment records note that 
the veteran was referred to a VetCenter for treatment, copies 
of these records are not found in the claims file.  Likewise, 
a review of the record does not show the veteran was afforded 
a VA examination.  However, given the fact that the record 
already includes a diagnosis of PTSD, the Board finds that 
adjudication of his claim may go forward without either the 
VetCenter records or a VA examination because the claim turns 
on whether he has a verified stressor and not a diagnosis of 
PTSD.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim").  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claim

The appellant contends that the RO erred by failing to grant 
service connection for PTSD which, he argues, resulted from 
his experiences in the Republic of Vietnam.  Specifically, he 
contends that while in Vietnam he witnessed the death of a 
friend (a corporal named Art) who died from a sniper's bullet 
in April or May of 1971 in Quang Tri.  He explains that they 
both served in Company A, 92nd Engineer, 159th Engineer 
Group.  He also contends that in December 1971 or January 
1972, while in Long Binh, he was transporting Vietnamese 
civilians from his base camp to a village when he came under 
enemy fire.  He indicates that a bullet narrowly missed him, 
but that five of the civilians were killed and seven wounded 
in the attack.  His representative has indicated that the 
attack occurred while the veteran was on Highway One.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to claims of entitlement to service connection for PTSD, a 
grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In adjudicating these claims, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As to whether the veteran saw combat in Vietnam, the 
appellant's personnel records show that he did not receive 
any military citation that would verify combat service 
against the enemy.  Additionally, neither his service 
personnel records nor any other evidence in the record 
indicates combat experience.  See VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6257 (2000).  Therefore, the Board 
concludes that the claimant is not a "combat veteran."  
Accordingly, his lay testimony regarding the claimed 
stressors cannot alone be accepted as conclusive evidence as 
to the actual existence of his claimed stressors.

Next, the Board will look to see if the record contains proof 
that the claimed inservice stressors that formed the bases of 
his diagnosis of PTSD actually occurred.  38 C.F.R. 
§ 3.304(f).  The occurrence of the claimed stressor(s) must 
be supported by credible evidence.  Id.  

In this regard, VA treatment records on file for September 
2002 to July 2003 disclose a diagnosis of PTSD based on his 
reported participation in artillery combat, in which he 
purportedly killed and witnessed killing, and on his 
witnessing of a friend's death in 1971 by snakebite.  
Therefore, for the veteran to prevail on his claim, the 
record must include verification of at least one of the above 
listed inservice stressors.

In this regard, service personnel records show that he served 
as a stock control accounting specialist while in Vietnam 
from January 1971 to January 1972.  During that time he 
served with Company A, 92nd Engineer Battalion 
(Construction).  However, USASCRUR, after being provided a 
detailed statement of the veteran's stressors, notified VA 
that the stressors could not be verified. 

Tellingly, neither the evidence filed by the veteran nor any 
of the information obtained by VA from NPRC or USASCRUR 
verified any of the veteran's claimed stressors.  
Accordingly, because VA is not required to accept evidence 
that is simply information recorded by a medical examiner, 
unenhanced by medical opinion, the Board does not find that 
VA treatment records on file for September to November 2002 
provide a basis to grant service connection.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite exhaustive efforts by VA to confirm the veteran's 
allegations, no evidence has been uncovered which verifies 
any of his assertions regarding an in-service stressor.  
Although VA healthcare providers have accepted the veteran's 
description of his inservice experiences as credible for 
diagnosing PTSD (see, e.g., VA treatment records dated from 
September 2002 to July 2003), the Board may not grant service 
connection for PTSD in cases such as this without supporting 
evidence of the occurrence of the claimed stressors.  Given 
the lack of supporting evidence required by the law, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Thus, entitlement to service connection 
for PTSD is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


